 578
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 61
 
Landmark Family Foods, Inc. d/b/a Church Square 
Supermarket 
and 
United Food and Commercial 
Workers Union, Local 880.
  
Cases 08

CA

037667 and 08

CA

038794
 
February 7, 2013
 
SUPPLEMENTAL DECISION AND ORDER 
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On
 
May 31, 2011, the National Labor Relations Board 
issued a Decision and Order
1
 
that, among other things, 
ordered the Respondent, Landmark Family Foods, Inc. 
d/b/a Church Square Supermarket, to make all delinquent 
contributions to the pension and health and
 
welfare funds 
of United Food and Commercial Workers Union, Local 
880, on behalf of unit employees that had not been made 
since September 6, 2007, including any additional 
amounts due to the funds,
2
 
as a result of the Respon
d-

(5) and (1) of the Act. 
 
On November 30, 2011, a controversy having arisen as 
to the amounts owed to the pension and health and we
l-

e-
gional Director for Region 8 issued a compliance specif
i-
cation and not
ice of hearing setting forth the amounts 

d-
ent that it was required to file an answer in conformity 

d-
ent filed an answer to the compliance specification 
on 
December 22, 2011, and filed an amended answer on 
January 18, 2012.
3
 
On March 6, in response to the co
n-

the Regional Director issued an amended compliance 
specification and notice of hearing setting 
forth an a
d-

4
 
and notif
y-
ing the Respondent that it was required to file an answer 

 
On April 20, the Respondent filed an answer to the 
amended compliance specification.  In its a
nswer, the 

truth of the allegations set forth in the Amended Compl
i-

                                        
                  
 
1
 
356 NLRB 
1357
 
(2
011). 
 
2
 
The Board also ordered the Respondent to make unit employees 
whole for any expenses ensuing from its failure to make the required 
pension fund and health and welfare fund contributions, with interest. 
As set forth in the amended compliance specifi
cation, no expenses have 
been claimed as of March 6, 2012. 
 
3
 
All dates hereafter refer to 2012, unless otherwise noted.
 
4
 

denying the amounts owed to the funds on behalf of employees Terry 
Lyon
s, Willie Nettles, Dalton Preston, Patricia Stokes, and Jade Haug
h-
ton.  Employees Terry Lyons and Dalton Preston, and the alleged 
amounts owed on their behalf were not included in the amended co
m-
pliance specification. 
 

e-
spondent were made in an eff
ort to settle this matter both 
timely and amicably, but certain acts of the Board have 
prevented both the timely and amicable resolution of this 


 
On Sept
ember 28, the Acting General Counsel filed 
with the Board a Motion for Summary Judgment.  On 
October 2, the Board issued an order transferring the 
proceeding to the Board and a Notice to Show Cause 

gran
ted.  In response to the Notice to Show Cause, on 
October 16 the Respondent filed an opposition to the 

g-
ment, contending that the admissions in its answer to the 
amended compliance specification were made only
 
for 
settlement purposes and, as no settlement has been 
reached, no valid admissions exist.  In the alternative, the 

offered was under duress or false pretenses.  The Acting 
General Counsel filed a reply 

o-
sition on November 23. 
 
Ruling on Motion for Summary Judgment
 

Regulations provides that:
 
(b) 
Contents of answer to specification.

The answer 
shall specifically admit, deny, or expla
in each and ev
e-
ry allegation of the specification, unless the respo
n
dent 
is without knowledge, in which case the respondent 
shall so state, such statement operating as a denial.  
Denials shall fairly meet the substance of the alleg
a-
tions of the specificati
on at issue.  When a respondent 
intends to deny only a part of an allegation, the r
e-
spondent shall specify so much of it as is true and shall 
deny only the remainder.  As to all matters within the 
know
l
edge of the respondent, including but not limited 
to t
he various factors entering into the computation of 
gross backpay, a general denial shall not suffice.  As to 
such matters, if the respondent disputes either the acc
u-
racy of the figures in the specification or the premises 
on which they are based, the answ
er shall specifically 
state the basis for such disagreement, setting forth in 

premises and furnishing the appropriate supporting fi
g-
ures.
 
(c) 
Effect of failure to answer or to plead specifically 
and in 
detail to backpay allegations of specification
.

If the respondent fails to file any answer to the specif
i-
cation within the time prescribed by this section, the 
Board may, either with or without taking evidence in 
support of the allegations of the specifica
tion and wit
h-
  
 
 
 
       
CHURC
H SQUARE SUPERMARKET
 
 
 
 
 
579
 
 
out further notice to the respondent, find the specific
a-
tion to be true and enter such order as may be appropr
i-
ate.  If the respondent files an answer to the specific
a-
tion but fails to deny any allegation of the specification 
in the manner req
uired by paragraph (b) of this section, 
and the failure so to deny is not adequately explained, 
such allegation shall be deemed to be admitted to be 
true, and may be so found by the Board without the 
ta
k
ing of evidence supporting such allegation, and the 
r
espondent shall be precluded from introducing any e
v-
idence controverting the allegation.
 

the allegations in the amended compliance specification. 


statement is insufficient to establish a dispute over the 
amount due, which is the only relevant issue in this stage 
of the proceeding. See 
Dunn Bindery, Inc., 
325 NLRB 
720, 721 (1998) (summary judg
ment granted where r
e-

statements that it reserved the right to challenge ina
d-
vertent or mathematical errors and that it had insufficient 
assets to pay).  Moreover, even assuming the Respondent 
intended 
to effectuate a withdrawal of its admission (b
e-
cause of the absence of settlement), any such withdra
w-
al

without more

would fail to answer the amended 
compliance specification or, at most, constitute a general 
denial of the allegations, either of which woul
d warrant a 
grant of judgment against the Respondent under the 

Maislin Transport
, 274 

n
swer 

5
 
 
The Respondent contends in the alt
ernative that it o
f-
fered its admission under duress or false pretenses.  We 
find no merit to this contention. Although the Respon
d-


a-
tions in the amende
d compliance specification in order to 

a-
tion or evidence to support its assertion.  In the absence 
of any support, such bare assertions do not warrant a 
                                        
                  
 
5
 
We recognize that the Respondent is
 


h-
out legal representation.  See, e.g., 
Advanced Architectural Metals, Inc.,
 
355 NLRB 921, 922 (2010).  However, no such leniency is warranted 
here.  In its amende
d answer to the original compliance specification, 
the Respondent properly set forth a detailed basis for disputing the 
amounts owed to the funds on behalf of five unit employees.  This 

a

failure, in its answer to the amended compliance specification, to 
properly dispute the amounts owed cannot be reasonably attributed to 
its lack of legal representation.  Id
.
 
denial of summary judgment.  See 
Circus Circus Hot
el
, 
316 NLRB 1235, 1235 fn. 1 (1995) (summary judgment 
granted where respondent offered no explanation or ev
i-
dence to support affirmative defenses asserted in its a
n-
swer); cf. 
Bardaville Electric Co.
, 315 NLRB 759, 761 
fn. 10 (1994) (summary judgment denie
d where pro se 

documentation of efforts to specifically dispute alleg
a-
tions in the compliance specification, and demonstrated 
confusion due to Regional Office communications with 
respondent).  In any e
vent, as explained above, even if 
the admission was treated as a nullity, judgment against 
the Respondent would be warranted.  
 
Accordingly, having found the allegations of the 
amended compliance specification to be admitted as true, 
and as the Respondent 
has provided no basis for que
s-
tioning the validity of the admission, we grant the Acting 

conclude, therefore, that the amounts due are as set forth 
in the amended compliance specification, and we will 
order
 
the Respondent to pay these amounts, plus interest 
and liquidated damages, and any additional amounts a
c-
crued to the date of payment.
6
  
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Landmark Family Foods, Inc. d/b/a Church 
Square S
upermarket, Cleveland, Ohio, its officers, 
agents, successors, and assigns, shall make the payments 
due to the pension fund and health and welfare fund of 
United Food and Commercial Workers Union, Local 
880, on behalf of the individuals named in the amende
d 
compliance specification, plus interest and liquidated 
damages for unpaid fund contributions as prescribed in 
the collective
-
bargaining agreement, in the amounts set 
forth below, plus any additional amounts accrued to the 
date of payment,
7
 
as prescribed 
in 
Merryweather Optical 
Co.
, 240 NLRB 1213, 1216 fn. 7 (1979).
 
FUND
 
AMOUNT
 
OWED
 
INTEREST
 
LIQUIDATED
 
DAMAGES
 
TOTALS
 
Pension
 
$  48,735.22
 
$3,896.72
 
$  9,747.04
 
$  62,378.98
 
Health
 
    
&
 
Welfare
 
116,039.00
 
9,222.78
 
23,207.80
 
148,469.58
 
 
                                        
                  
 
6
 
As set forth 
in the amended compliance specification, the R
e-
spondent has not provided the Union with documents necessary to 
calculate the amounts owed for periods after June 30, 2011, and the 
Respo
n

decision t
herefore continue.
 
7
 
The periods covered and methods used to calculate the amounts b
e-
low are set forth in the amended compliance specification.
 
